Order and judgment (one paper), Supreme Court, New York County (Paula Omansky, J.), entered October 22, 2001, which denied petitioner’s Freedom of Information Law (FOIL) application to compel respondent Insurance Department’s disclosure of redacted material contained in a memorandum from one of its staff attorneys to two of its other employees, and dismissed the petition, unanimously affirmed, without costs.
After in camera review of the subject memorandum in unredacted form, we find that the redacted portions thereof are exempt from FOIL disclosure as both an attorney/client *287privileged communication (Public Officers Law §87 [2] [a]; CPLR 4503 [a]; see Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 377-379) and an intra-agency communication that does not constitute a final agency policy or determination and is a nonfactual part of the deliberative process and otherwise advisory in nature (Public Officers Law § 87 [2] [g]; see Matter of Miracle Mile Assoc. v Yudelson, 68 AD2d 176, 182-183, lv denied 48 NY2d 706). Concur — Andrias, J.P., Ellerin, Rubin, Friedman and Gonzalez, JJ.